Citation Nr: 0604697	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  97-33 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
fracture.

2.  Entitlement to service connection for residuals of a left 
cheekbone fracture.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of a laparotomy.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, that denied the above 
claims.

In February 2003, the veteran appeared at the Board in 
Washington, DC, and testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In an October 2003 decision, the Board found new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for residuals of a neck 
fracture, residuals of a cheekbone fracture, and a right leg 
disorder.  The claims on the merits, as well as the claim for 
an increased rating for residuals of a laparotomy, were then 
remanded to the RO for additional development.  The claims 
have been returned to the Board for appellate review.  

The issue of entitlement to service connection for a right 
leg disorder addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A fracture of the left cheekbone was incurred in service.  

2.  Residuals of a neck fracture were incurred in service.

3.  The veteran's laparotomy causes no more than slight 
injury to Muscle Group XIX; the scar is superficial, 6 inches 
in length and 1 millimeter in width, nontender, and not 
productive of functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran is entitled to service connection for 
residuals of a left cheekbone fracture.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The veteran is entitled to service connection for 
residuals of a neck fracture.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2005).

3.  The criteria for a compensable rating for residuals of 
laparotomy, rated as injury to Muscle Group XIX, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Code 5319 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the AMC to the appellant in March 2004.  The letter, required 
following the passage of the VCAA, was not mailed to the 
appellant prior to the initial RO adjudication of his claim 
in 1997.  Any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the letter 
that was not fully considered by the RO in subsequent 
adjudications contained in the supplemental statement of the 
case (SSOC) issued in February 2005.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  It is noted 
that the veteran offered testimony at a hearing before the 
undersigned Veterans Law Judge in February 2003.  As to the 
fourth element of the requisite notice, that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," the VA 
satisfied this duty in the March 2004 letter.  In this 
regard, the Board notes that the veteran was asked to submit 
evidence, which would include that in his possession, that 
pertained to his claims.  Extensive development has been 
undertake consistent with the Board's remand, and 
communications in the claims file document that the veteran 
has been informed as the development progressed.  

As to the claim for neck injury, the Board obtained an expert 
medical opinion from the Veterans Health Administration 
(VHA), a copy of which is in the claims folder.  The veteran 
was forwarded a copy of the opinion in December 2005.  He 
responded in June 2006 with additional argument and a report 
of VA examination dated in June 2005, and stated that he 
waived RO review of the additional evidence and argument.  

As to the laparotomy claim, there has been a change in the 
rating criteria during the pendency of this claim.  The 
veteran was informed of this change by letter in June 2003, 
consistent with controlling law.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the RO obtained VA medical records, as well as 
service medical records and private treatment records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Examinations were conducted in October 2004.  
Although the veteran urged in a February 2005 statement that 
re-examination is necessary, the finds the examinations 
discussed relevant points as requested.  As to the claim for 
neck injury, the Board obtained an additional VHA expert 
medical opinion in November 2005.  The veteran provided a VA 
orthopedic examination report, described as an addendum to 
the October 2004 report by the orthopedist,  dated in June 
2005.  There is, overall, sufficient medical evidence to 
decide the three issues not being remanded today.  Moreover, 
two of the three issues are being favorably decided, and thus 
satisfaction of the VCAA duties is effectively irrelevant as 
to those issues.  Therefore, no further assistance to the 
veteran is required.  


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic disease, such as 
arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probative evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



A.  Residuals of cheekbone fracture

The veteran's service medical records show complaints and 
treatment for pain and trauma which has been linked by 
competent medical evidence to his current disability due to 
fracture of the cheekbone.  He suffered injuries in a motor 
vehicle accident in service in 1969, when the car he was 
riding in overturned.  There is documented injury to the left 
zygomatic arch.  

A report of VA orthopedic examination dated in October 2004 
reflects current residuals of fracture of the left zygomatic 
arch, or cheekbone.  The VA examiner's thorough, well-
reasoned medical opinion dated in October 2004 supports the 
veteran's argument that he now has current residuals of left 
cheekbone fracture likely due to trauma in service.  While 
there is some credible contrary evidence (an intercurrent 
accident in 1996), the Board finds the current findings and 
the thorough review and rationale contained in the VA opinion 
to be persuasive.  The doctor addressed the contrary evidence 
in his report.  His opinion is consistent with the factual 
history at the time of the in-service automobile wreck.  The 
Board finds his opinion more persuasive and of more probative 
value than the other evidence because of this.  The Board may 
adopt a particular medical expert's opinion for its reasons 
and bases where the expert has fairly considered the material 
evidence of record.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the October 2004 opinion is, for the reasons 
stated, adopted by the Board, and service connection is 
warranted for residuals of a left cheekbone fracture.

B.  Residuals of a neck fracture

The veteran suffered injuries in a motor vehicle accident in 
service in 1969, when the car he was riding in overturned.  
There was treatment for head injury and cranial hematoma, 
and, he underwent craniotomy.  A treatment record from 
Parkland Memorial Hospital dated in August 1969 reflects a 
physical finding of a soft and supple neck.  Deep tendon 
reflexes of the arms were decreased and equal bilaterally.  
Separation examination in February 1970 revealed a normal 
spine.  

VA hospitalization in 1971 reflects treatment for status post 
temporal bone fracture.  There is no indication of neck 
injury related to the accident or otherwise.  VA examination 
during hospitalization in September 1974 again showed 
treatment for the temporal area and noted no neck abnormality 
or complaint.  Neurological examination was normal.  

In a September 1991 statement, Peter B. Flaum, D.C. stated 
that he treated the veteran from April to August 1982 for 
complaints of numbness in his fingers and left paraspinal 
pain at C5/C6.  

A VA treatment record dated in February 1997 showed that the 
veteran reported a history of a cervical spine injury, with a 
recent automobile accident one month earlier with a neck 
injury.  

A cervical spine X-ray dated in January 1997 noted evidence 
of old cervical fracture and a very large osteophyte 
formation at the anterior, inferior border of C2 that 
extended to the anterior, superior border of C3.  In August 
2001, William J. Kelly, D.C. stated that the large size of 
the osteophyte, in the absence of other severe osteoarthritic 
formations, suggested a stabiliziation function of such a 
growth, and that such a growth was of a long-standing nature.  
Dr. Kelly stated that these radiographic features could be 
consistent with cervical trauma occurring over 20 years ago, 
as the veteran reported being injured in a car accident in 
1969.  

VA neurological examination in March 2001 reflects complaints 
of neck pain.  X-rays revealed healed C3 fracture.  
Intermittent numbness in the right hand was not clearly 
related to the C3 fracture but was thought possibly to been 
related to the hematoma in 1969.  However, as there was no 
clear neurological deficit, the condition was considered 
clearly not disabling.  

On VA orthopedic examination in March 2001, the veteran 
stated that he injured his neck in 1969.  The diagnosis was 
status post injury to the neck.  A VA treatment record dated 
in August 2001 contained an impression of old neck injury (C3 
healed fracture).

In January 2003, Burt A. Frank, D.O. stated that he had 
reviewed extensive medical records concerning the veteran.  
He stated that:

In this accident of 8/28/69, the [veteran] 
sustained fracture of C3 vertebrae.  He did 
have x-rays on 1/17/97 which showed old 
fracture, that fracture being from August 
1969, with large osteophyte which is an 
arthritic spur at C2 and C3 area.  There is a 
report from William J. Kelley, D.C., whereby 
he claims that this old fracture was the 
result of the motor vehicle accident of 1969.  
In this accident, the car rolled over causing 
the [veteran] to sustain major injuries to 
his head . . . When viewed, the x-ray shows 
an obvious fracture at C2-C3.

Dr. Frank further stated that he reviewed the RO's 
determination that the fracture of the neck neither occurred 
nor was caused by service.  He stated that, "This is not 
true since it happened in the motor vehicle accident of 
August 1969 when the vehicle rolled over causing [the 
veteran's ] injuries to facial bones and the neck."  In 
February 2003, Dr. Frank stated, in pertinent part, that the 
roll over accident caused acute injuries (see previous 
reports).  
 
VA orthopedic examination report dated in October 2004 
reflects diagnoses of cervical degenerative disc disease, 
cervical facet joint disease, right cervical radiculopathy, 
cervical foraminal stenosis, and an old C3 vertebral 
fracture.  The examiner reviewed the records and examined the 
veteran.  The examiner stated that it was not at least as 
likely as not that the veteran's neck and right upper 
extremity symptoms were related to any neck injury in 
service.  Rationale for this opinion included that upon 
examination in 1974, the veteran did not complain of neck 
pain or right hand numbness and neurological examination was 
unremarkable.  The examiner further stated that he could not 
determine the date of the C3 vertebral fracture; however, he 
stated that it was at least as likely as not that it was 
secondary to the motor vehicle accident in 1996.  

In June 2005, the same VA orthopedic physician again examined 
the veteran and prepared an addendum.  The claims folder was 
thoroughly reviewed as noted in the report, and the examiner 
referred to the history of injury and complaints as reflected 
in the record.  The examiner diagnosed, in relevant part, 
cervical foraminal stenosis at C5-C6, right cervical 
radiculopathy, cervical facet joint disease, and old C3 
vertebral fracture.  The examiner opined:

The veteran suffered persistent neck and right 
upper extremity pain as well as numbness in the 
right hand.  After reviewing the veteran's C-file 
and history, I feel that the veteran's pain in the 
posterior neck and right upper extremity as well as 
the numbness in the right hand is as likely as not 
caused by the injury he sustained during the motor 
vehicle accident on 8/28/69.  Aging process also 
contributed to his degenerative changes in the 
cervical spine.

In November 2005, a VA orthopedist rendered a VHA opinion as 
to the likelihood of a relationship between any current neck 
disorder and service, particularly the 1969 accident.  The 
examiner found that the veteran had a current condition of 
chronic neck pain that was related to degenerative cervical 
arthritis at multiple levels of the cervical spine, that this 
condition was most likely due to the 1996 motor vehicle 
accident which caused neck pain to the already arthritis 
spine, that the injury in 1969 was totally unrelated to the 
current neck condition, and that the current neck condition 
was related to a natural process of aging with increased pain 
due to a 1997 accident and was totally unrelated to the 
veteran's service in 1969.  

The Board notes that the June 2005 orthopedic evaluation was 
not reviewed by the RO as it was received directly at the 
Board in response to the VHA opinion.  The veteran has waived 
RO consideration of this opinion.  

Taking all the evidence into consideration, the Board 
concludes that the evidence is in equipoise as to the claim 
for service connection for residuals of a neck fracture. The 
first evidence of record showing the presence of signs and 
symptoms was several years after service.  However, a VA 
doctor, as well as Dr. Frank, have opined that the veteran's 
current neck disorder was directly due to injuries suffered 
in 1969 in service.  The VA examiner's opinion in June 2005 
is well-supported and well-reasoned, with references to the 
record.  Although there is substantial evidence against the 
claim, namely the lack of treatment for years after service 
until an intercurrent accident, as well as the November 2005 
VHA opinion, the Board finds the June 2005 opinion persuasive 
for several reasons.  First, the orthopedist observed the 
veteran on more than one occasion. He fully examined the 
claims folder and referenced it in his opinion.  The VHA 
expert essentially reached the opposite conclusion based on 
the same facts.  It is felt that the June 2005 doctor's 
opinion, based on examination, interview and historical 
review, in this instance, is compelling.  Finally, the Board 
may adopt a particular medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record that appears to support a 
claimant's position. See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the June 2005 report is in essence adopted.  
It is accorded sufficient probative value to place the claim 
at least in equipoise if not in the veteran's favor.

Competent evidence shows that residuals of a neck fracture 
are related to service. Accordingly, the evidence supports 
the claim and service connection for residuals of neck 
fracture is granted.



III.  Increased rating for residuals of a laparotomy

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  This 
appeal arises from a claim for increase, thus, the present 
level of the disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records show that the veteran underwent 
abdominal laparotomy following his 1969 automobile accident.  
Service connection for residuals of laparotomy was granted in 
a November 1970 rating decision.  A noncompensable rating has 
been in effect since March 1970, under Diagnostic Code 5319.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

In a June 2003 letter, the veteran was provided notice of the 
amended regulations related to scars and given a 60-day 
opportunity to submit additional evidence or argument.  
38C.F.R. § 20.903(c).  Additional evidence submitted 
thereafter has been considered.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2005); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  
The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).

The veteran's service-connected residuals of laparotomy are 
rated under Diagnostic Code 5319.  The Board will consider 
whether an increased rating can be granted under this 
diagnostic code (old and revised criteria), as well as 
consider any other potentially applicable diagnostic codes.  
The rating criteria for muscle group injuries were changed, 
effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; (38 C.F.R. §§ 4.47-4.54, 4.72 
were removed and reserved).  The defined purpose of these 
changes were to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments also clarify that these were not 
intended as substantive changes.  See 62 Fed. Reg. No. 106, 
30,235-30,237.  There were no substantive changes due to the 
cited amendments.

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, the old 
regulatory criteria must be applied prior to the effective 
date of the new criteria.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  The new rating criteria are not 
retroactive and must be applied as of the effective date of 
the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The veteran filed his claim for an increased or compensable 
rating for residuals of laparotomy in March 1997.  He 
underwent VA examination in April 1997.  He complained of 
increased gas and constipation.  He reported needing a bland 
diet and occasionally having blood in his stool.  He reported 
cramping in the stomach and stomach pain when bending to do 
exercises.  Recent hernia repair was reported with a 30 pound 
weight gain.  The veteran's stomach was obese, soft, 
nontender, and non-distended.  There were positive bowel 
sounds with no masses detected.  The liver was within normal 
limits, and there were two vertical scars in the lower 
midline of the abdomen.  Rectal was heme positive.  
Extremities and nerves were normal.  The pertinent diagnosis 
was status post motor vehicle accident.  The veteran failed 
to report for laboratory tests.  

During a September 1999 VA examination for the stomach, the 
veteran reported having to drink milk and avoid alcohol.  He 
was prone to abdominal discomfort and a gassy type sensation.  
He reported he also suffered an umbilical hernia from this 
problem.  Abdominal examination showed the abdomen was obese, 
soft and nontender.  The two surgical scars were well-healed 
and vertical.  Umbilical hernia was noted.  The diagnosis was 
dyspepsia.  The veteran failed to report for laboratory work 
that was ordered.  

During a March 2001 VA examination for the stomach, the 
veteran reported increased gas and discomfort.  Abdominal 
examination showed minimal distention and vertical scars.  
The diagnosis was history of laparotomy with residuals of 
occasional abdominal pain.  

In August 2001, the veteran's doctor, Scott Ferraro, M.D., 
submitted a report as to the veteran's history of being shot 
by a .22 caliber bullet in May 1963.  Dr. Ferraro noted that 
the injuries required repair of the pelvic area and right 
leg.  

The veteran underwent a further abdominal examination and 
skin examination at VA in January 2002.  He reported 
occasional cramps in the abdomen, diarrhea and a need to 
follow a certain diet.  The abdomen was obese but there were 
otherwise no abnormal findings.  Skin examination showed a 17 
centimeter by 1.5 centimeter midline abdominal scar which was 
non-indurated and nontender.  

The veteran underwent a VA examination for evaluation of his 
scars in October 2004.  Examination of the abdomen revealed 
that it was soft, obese and nontender.  No organomegaly was 
noted.  Bowel sounds were present.  There was no muscle 
weakness or tissue loss.  There were two scars, one from the 
1963 surgery and one from the 1969 surgery.  The first scar 
was midline, 7 inches in length and 2 mm. in width.  The 
second scar which was from the laparotomy in service, was 6 
inches in length and 1mm in width.  Both were well-healed, 
with no open wound or weakness.  The scars were not adherent 
or raised above the skin surface.  As to the second scar, it 
was hyperpigmented.  It was nontender and not adherent and 
there was no tissue loss.  It looked superficial rather than 
deep.  The diagnosis was two laparotomy scars as described 
above affecting about 2 to 3% of the total body area.  "No 
functional impairment from the scar at present time."  

The RO has evaluated the veteran's residuals of laparotomy 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5319 for 
injuries to Muscle Group XIX.  Muscle Group XIX includes the 
muscles of the abdominal wall.  The function of these muscles 
is support and compression of the abdominal wall and thorax, 
flexion and lateral motions of the spine, and synergists in 
strong downward movements of the arm.  Under Diagnostic Code 
5319, a 0 percent or noncompensable rating is awarded when 
there is slight disability.  A 10 percent evaluation is 
assigned for a moderate disability, and a 20 percent 
disability evaluation is warranted for a moderately severe 
disability.  A 30 percent evaluation is contemplated for a 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5319 
(2005).  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.   No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56 (2005).

In the instant case, the Board finds that the veteran's 
disability is at worst slight and does not approximate a 
moderate impairment.  Thus, the disability does not approach 
the criteria for a 10 percent rating for residuals of 
laparotomy.  The veteran's service medical records reflect 
in-service treatment for the laparotomy with essentially full 
recovery as to the relevant muscles.  

In reviewing the medical evidence dated in recent years, it 
becomes apparent that the residuals of laparotomy cause no 
functional impairment.  There are scars but they are no more 
than superficial; there is no loss of deep fascia or muscle 
substance, impairment of muscle tonus, loss of power or 
lowered threshold of fatigue when compared to the sound side.  
The examiner in October 2004 noted no functional impairment, 
no muscle weakness, and no tissue loss.  38 C.F.R. 
§ 4.56(d)(2).  As such, the veteran appears to have 
consistent complaints, and objective findings of the cardinal 
signs or symptoms of muscle disability as defined by 38 
C.F.R. § 4.56(d); corresponding to the criteria of a slight 
muscle injury.  He does not have any cardinal signs or 
symptoms of muscle disability as defined by 38 C.F.R. § 
4.56(d); corresponding to the criteria of moderate muscle 
injury.  Even with consideration given to the historical 
record, the Board finds that the competent medical evidence, 
when considered in its entirety, shows that the laparotomy 
residuals remain slight and thus noncompensable.

The Board will consider whether the laparotomy scar warrants 
a separate, compensable evaluation.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118.  Further, the Board notes that the 
rating criteria for evaluating skin disorders, including 
scars, was revised, effective August 30, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833.  

The probative evidence shows that the scar is not poorly 
nourished, with repeated ulceration, nor is it tender and 
painful to objective demonstration, nor does it produce 
limitation of function of the spine or of muscles of the 
abdominal wall.  Further, the scar is not unstable nor is it 
associated with underlying soft tissue damage.  The October 
2004 examination reflects no functional impairment due to the 
scar.  The scar was described as superficial, 6 inches in 
length and 1mm in width, well-healed, with no open wound or 
weakness, not adherent, nontender, and with no tissue loss.  
It was hyperpigmented.  Hence, assignment of a separate 
evaluation for the laparotomy scar is not warranted under 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, or 7805 under 
pertinent criteria in effect either prior to or since August 
30, 2002.  The scar does not cover and area of 144 square 
inches or greater, and it is not unstable or painful.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(2005).




For the reasons stated above, the Board finds that the 
veteran fails to meet the criteria for compensable rating for 
his residuals of laparotomy.  The Board further concludes 
that a separate 10 percent rating is not warranted for any 
associated scar scarring.  

The examiner of the laparotomy in October 2004 noted that he 
had reviewed the medical history contained in the claims file 
in connection with the examination.  In addition, the 
examiner provided evidence regarding the level of functional 
loss during periods of symptomatic flare-up.  See 38 C.F.R. § 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds the probative evidence uncontroverted as to 
the fact that an additional disability due to functional loss 
is not shown in this matter.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
residuals of a laparotomy so as to warrant referral to the RO 
for consideration of an assignment of an evaluation on an 
extra-schedular basis.  In this regard, there is no showing 
that the disability has resulted in marked interference with 
employment, and there is no showing that the veteran's 
residuals of laparotomy have necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for residuals of a neck fracture is 
granted.  

Service connection for residuals of a cheekbone fracture is 
granted.  

An increased (compensable) disability rating for residuals of 
a laparotomy is denied.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the veteran is afforded due 
process.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was previously remanded, but not all of the Board's 
directives were followed.  The VA examination conducted in 
October 2004 was inadequate.  Thus, another remand is 
necessary to accomplish those actions.

Specifically, the orthopedic examination conducted in October 
2004 failed to answer the questions posed in the Board's 
remand.  The opinion indicates that it is at least as likely 
as not that the previous service-connected motor vehicle 
accident in 1996 contributed to his low back pain and right 
lower extremity weakness.  As the veteran points out, this is 
unclear as there was an accident in service in 1969 and a 
post service accident in 1996.  Moreover, the June 2005 
addendum does not clearly state whether there is an actual 
right leg disorder.  Clarification as to this issue is 
warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  Request that the orthopedic 
specialist who conducted the October 2004 
examination and who offered the June 2005 
addendum (or a suitable substitute) 
prepare an addendum to do the following:  

The physician is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right leg 
disorder found to be present.  

The physician should determine whether it 
is as least as likely as not that any 
current right leg disorder had its onset 
in service and/or is related to an in-
service disease or injury.  

If it is determined that a right leg 
disorder had its onset prior to the 
veteran's active service from February 
1966 to March 1970 (i.e., as a result of 
being shot in the pelvis in 1963), the 
physician should determine whether it 
worsened (was aggravated) during service 
beyond its natural progression.  

The Board points out that temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service.

If re-examination of the veteran is 
required in order to provide the 
requested opinion, then the veteran 
should be scheduled for such.

2.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand. If the decision with respect 
to the claim remain adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


